Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, “substantially horizontal” renders the claim indefinite because it is unclear what deviation from purely horizontal can be considered “substantially horizontal”.
Regarding claim 11, “…provided within the windshield body end extends in depth…” renders the claim indefinite because it is unclear whether the windshield body extends in depth or the conduit extends in depth.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mason (US20090211512A1).
Regarding claim 1, Mason teaches a ventilation system for a boat (Title), comprising:
a windshield body (Figure 1) comprising
an opening between an outside of the windshield body and an inside of the windshield body (Figure 1, see flow from 64 to 66, also see Figure 4);
a vent body for covering the opening on the inside (Figure 4, 138).
Regarding claim 2, Mason teaches all of the limitations of claim 1, further comprising:
An air scoop at a bottom portion of the windshield body for air entry (Figure 4, path from 60 to 66).
Regarding claim 3, Mason teaches all of the limitations of claim 2, wherein
The air scoop has an entry which is substantially horizontal at the bottom portion of the windshield body (Figure 4, 64 travels horizontally through the scoop, therefore the entry of the scoop can be considered substantially horizontal).
Regarding claim 4, Mason teaches all of the limitations of claim 3, wherein
The air scoop extends upwardly within the windshield body (Figure 4, the scoop has an upward portion to 138).
Regarding claim 5, Mason teaches all of the limitations claim 4, wherein
The opening for the vent body is provided at an end of the air scoop (Figure 4, 138).
Regarding claim 6, Mason teaches all of the limitations of claim 5, wherein
The end of the air scoop is at a location higher than the entry of the air scoop (Figure 4, the bottom of the mouth at 60 is lower than the exit at 138).
Regarding claim 7, Mason teaches all of the limitations of claim 4, further comprising
A conduit starting from an end of the air scoop an extending within the windshield body with an upward component (Figure 4, from 60 to 138).
Regarding claim 8, Mason teaches all of the limitations of claim 7, wherein
The opening for the vent body is provided at an end of the conduit (Figure 4, 138).
Regarding claim 9, Mason teaches all of the limitations of claim 8, wherein
The end of the conduit is located higher than the entry of the air scoop (Figure 4, the bottom of 60 is lower than 138).
Regarding claim 20, Mason teaches a ventilation system for a boat (Title), comprising:
a windshield body (Figure 1) comprising
An air scoop at a bottom portion of the windshield body, facing a forward direction of the boat for air entry (Figure 4, path from 60 to 66).
The air scoop having an entry which is substantially horizontal (Figure 4, 64 travels horizontally through the scoop, therefore the entry of the scoop can be considered substantially horizontal),
The air scoop extending upwardly within the windshield body (Figure 4, the scoop has an upward portion to 138) to form a conduit having an upward component (Figure 4, from 60 to 138);
A conduit end opening towards an inside of the boat (Figure 4, 138), the conduit end being at a location higher than the entry of the air scoop (Figure 4, the bottom of 60 is lower than 138).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason (US20090211512A1) in view of Nicola (US20120122387A1).
Regarding claim 10, Mason teaches all of the limitations of claim 1, but does not teach the particulars of claim 10.
However, Nicola discloses that a vent body comprises a hinge for opening or closing onto the opening, on the inside (Figure 1, opening or closing members 20A, 40) and that such a vent body provides for uniform operating effort (¶1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a vent construction in Mason at the outlet in order to provide direction adjustability with uniform operating effort.
Regarding claim 11, Mason as modified teaches all of the limitations of claim 10, wherein
A conduit is provided within the windshield body end extends in depth toward the inside (Figure 4, 60 to 138).
Regarding claim 12, Mason as modified teaches all of the limitations of claim 11, but does not teach the particulars of claim 12.
However, Nicola discloses a vent frame provided on a contour of a vent opening (Figure 2, 24 surrounds a vent opening), further comprising an attachment in the vent frame 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a vent construction in Mason at the outlet in order to provide direction adjustability with uniform operating effort.
Regarding claim 13, Mason as modified teaches all of the limitations of claim 1, wherein
The opening between the outside of the windshield body and the inside of the windshield body comprises flaps for inletting air flowing on an outside surface of the windshield body (Figure 4, 60).
Mason does not disclose the particulars of the flaps.
However, Nicola discloses a vent apparatus which includes flaps for scooping air moveable between an open (horizontal) position or a closed (vertical) position, allowing the modulation of air with uniform operating effort (¶1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a vent construction in Mason at the outlet in order to provide direction adjustability with uniform operating effort. Such a construction would provide flaps extending outwardly because upon opening, the would be horizontally arranged, thereby 
Regarding claim 14, Mason as modified teaches all of the limitations of claim 13, further comprising
A hinge axis for each on of the flaps, such that the flaps can individually hinge around a respective one of the hinge axis (Figure 1, 40).
Regarding claim 15, Mason as modified teaches all of the limitations of claim 14, further comprising 
A link which is a solid piece of material attached to at least two of the flaps to ensure that at least two of the flaps can hinge together and simultaneously (Figure 1, 22).
Regarding claim 16, Mason teaches a ventilation system for a boat (Title), comprising:
a windshield body (Figure 1) comprising
an opening (Figure 1, see flow from 64 to 66, also see Figure 4); wherein
The opening between the outside of the windshield body and the inside of the windshield body comprises flaps provided within the opening for inletting air flowing on an outside surface of the windshield body (Figure 4, 60).
Mason does not disclose the particulars of the flaps.
However, Nicola discloses a vent apparatus which includes flaps for scooping air moveable between an open (horizontal) position or a closed (vertical) position, allowing the modulation of air with uniform operating effort (¶1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a vent construction in Mason at the outlet in order to provide direction adjustability with uniform operating effort. Such a construction would provide flaps extending away outwardly from the body because upon opening, the would be horizontally arranged, thereby extending left to right in Figure 4, i.e. outwardly and inwardly.
Regarding claim 17, Mason as modified teaches all of the limitations of claim 16, further comprising
A hinge axis for each on of the flaps, such that the flaps can individually hinge around a respective one of the hinge axis (Figure 1, 40).
Regarding claim 18, Mason as modified teaches all of the limitations of claim 17, further comprising 
A link which is a solid piece of material attached to at least two of the flaps to ensure that at least two of the flaps can hinge together and simultaneously (Figure 1, 22).
Regarding claim 19, Mason as modified teaches all of the limitations of claim 18, wherein
The link is attached to an edge of all of the flaps to ensure that all of the flaps can hinge together and simultaneously (Figure 1, 22 is attached to an end of a linked of 20A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30-15:30 Central Time, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/SCHYLER S SANKS/     Examiner, Art Unit 3763